Exhibit 10.1

 

4/13 PPA Loan to Loan

 

PROGRESS PAYMENT AGREEMENT

 

(Loan to Loan) 

 

This Progress Payment Agreement, dated as of _______________________________
(this “Agreement”), is among Apio, Inc. (“Borrower”) and General Electric
Capital Corporation, as lender (together with its successors and assigns, if
any, in such capacity, “Lender”).

 

RECITALS

 

A.     General Electric Capital Corporation (“GECC”) and Borrower have entered
into that certain Master Security Agreement, dated as of April 23, 2012 (the
“Master Agreement”). Capitalized terms used herein without definition shall have
the meaning ascribed to such terms in, or incorporated by reference into, the
Master Agreement. Borrower desires to have Lender finance Borrower’s purchase of
the equipment listed on Annex I hereto (the “Equipment”) pursuant to the terms
and conditions of a Schedule (the “Schedule”) to, and incorporating by reference
the terms and conditions of, the Master Agreement. The loan evidenced by the
Schedule and (to the extent incorporated by reference in the Schedule) the
Master Agreement and the Note executed in connection with the Schedule is
hereinafter referred to as the “Term Loan.”

 

B.      Borrower has heretofore entered into certain supply contracts, purchase
orders, purchase agreements or similar agreements (collectively, “Supply
Contract”) with the respective suppliers named therein (individually and
collectively, “Supplier”), pursuant to which such Supplier has agreed to sell on
the terms and conditions therein set forth, and Borrower has agreed to acquire
from such Supplier, certain or all of the Equipment.

 

C.     The Equipment is scheduled to be installed, manufactured or assembled
over time commencing on or about the date hereof and continuing through (and
including) April 1, 2016 (the “Installation Period”). Since certain Suppliers
require progress payments prior to completion, delivery and acceptance of the
Equipment, Borrower is desirous of having Lender finance progress payments and
other amounts in respect of the applicable Equipment as such Equipment is
installed, manufactured or assembled. It is expected that all amounts advanced
hereunder will be refinanced through the funding of the Term Loan. Subject to
the terms and conditions hereof, Lender is willing to advance money in respect
of the Equipment.

 

NOW THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.     Progress Payment Loans. Subject to the terms hereof, Lender agrees to
make payments to the applicable Supplier(s), and/or to Borrower to reimburse
Borrower for previous payments to a Supplier (each such payment, a “Progress
Payment Loan”), as authorized and directed in writing by Borrower and approved
by Lender in its sole discretion, to finance progress payments and other amounts
with respect to the applicable Equipment during the Installation Period. The
obligation of Lender to make any Progress Payment Loan is subject to the
performance by Borrower of all of its agreements and covenants under this
Agreement and the fulfillment of the following conditions (as determined by
Lender in its sole discretion): (i) no Event of Default (or event which, with
the passage of time or giving of notice or both, would constitute an Event of
Default) exists, (ii) Lender’s receipt of a correct original invoice for such
Progress Payment Loan made out to Borrower from such Supplier, (iii) Lender’s
receipt of a Loan Request in the form of Exhibit A hereto and in substance
satisfactory to Lender (in its sole discretion) with respect to the items listed
in such invoice, (iv) with respect to any Progress Payment Loan funded to
Borrower as reimbursement of amounts paid to a Supplier, Lender shall have
received proof of payment of such amount by Borrower to the applicable Supplier,
(v) Lender approves such Progress Payment Loan and such Progress Payment Loan,
when added to the amount of all prior Progress Payment Loans, does not exceed
$14,714,092.00 (the “Maximum Amount”), (vi) there has not occurred (1) any
adverse change in the business prospects or projections, operations, management,
financial or other conditions of Borrower, any affiliate of Borrower, any
Guarantor or any Supplier, or in the industry in which Borrower, any Guarantor
or any Supplier operates, or which impairs Lender’s interest in the Equipment or
(2) any change in control of any one of the aforesaid parties, (vii) the
Installation Period has not has ended, (viii) the representations and warranties
of Borrower herein and in any other Debt Document are true and correct as of the
date such Progress Payment Loan is funded, (ix) Lender’s receipt of a collateral
assignment of each applicable Supply Contract executed by Borrower and Lender,
together with a consent to such collateral assignment executed by the applicable
Supplier, (x) Borrower has paid Supplier a down payment of $0.00 with respect to
the Equipment and (xi) no Progress Payment Loan has been prepaid or repaid.
Lender shall be entitled to fully rely and act on a Loan Request provided by
Borrower to Lender, and Lender shall have no duty to verify the content of or
accuracy of information contained in any such Loan Request, the authority of the
person executing such Loan Request or the identity of the sender thereof.

 

2.     Interest, Fees and No Prepayment. During the period from the date the
first Progress Payment Loan is funded until the date on which the Term Loan is
funded in full by Lender (the “Interim Term”), Borrower agrees to pay Lender
interest on the dollar amount of Progress Payment Loans funded by Lender at the
Contract Rate as defined below (“Interim Interest”). Such Interim Interest
payments shall be due on and made by Borrower, in arrears, on the first calendar
day of each month during the Interim Term and on the last day of the Interim
Term. Interim Interest shall be calculated on the basis of a 365-day year (or a
366-day leap year, as applicable) and will be charged for each calendar day on
which any Progress Payment Loan is outstanding. Upon the full funding by Lender
of the Term Loan and payment by Borrower of accrued and unpaid Interim Interest,
Borrower’s obligation to pay Interim Interest shall end. If Lender does not
receive from Borrower payment in full of any Interim Interest or any other sum
due under this Agreement, the Master Agreement or any other Debt Document within
ten (10) days after its due date, Borrower agrees to immediately pay a late fee
equal to 5% on such late Interim Interest or other sum (but not exceeding any
lawful maximum), in addition to any other costs, fees and expenses that Borrower
may owe as a result of such late payment. Borrower may not prepay any Progress
Payment Loan in whole or in part. For purposes hereof, the “Contract Rate” for
each payment of Interim Interest shall be equal to the sum of (i) one and
seventy five hundredths percent (1.75%) per annum plus (ii) a variable per annum
interest rate, which shall be equal to the rate listed for one month London
Interbank Offered Rate (“LIBOR”) which is published in the “Money Rates” column
of the Wall Street Journal, Eastern Edition (or, in the event such rate is not
so published, in such other nationally recognized publication as Lender may
specify) on the first business day of the calendar month during which such
Interim Interest has accrued (notwithstanding any statement in such publication
as to the effective date of any published rate) . Borrower’s federal tax
identification number is 770528042.

 

 
 

--------------------------------------------------------------------------------

 

  

3.     Incorporation of Master Agreement and Assignment. This Agreement is a
“Debt Document” as defined in the Master Agreement. The representations,
warranties, indemnity obligations and covenants of Borrower set forth in the
Master Agreement are incorporated by reference herein in favor of Lender as if
Lender were the “Secured Party” thereunder and the Collateral (as defined below)
constitutes “Collateral” thereunder. In furtherance of and without limiting the
foregoing, Borrower hereby makes such representations and warranties to Lender
as of the date hereof and as of the date each Progress Payment Loan is funded by
Lender; and Borrower agrees to obtain insurance for the Equipment as required by
the Master Agreement with Lender as loss payee. Any breach of this Agreement
shall constitute an Event of Default.

 

This Agreement may be assigned, sold or transferred, in whole or in part, by
Lender without notice to or the consent of Borrower (a “Transfer”), and may not
be assigned, sold or transferred by Borrower. Upon a Transfer of this Agreement
in its entirety, Lender shall automatically be relieved, from and after the date
of such Transfer, of liability for the performance of any of its obligation
contained in this Agreement arising or accruing from or after such Transfer.
Upon notification from Lender to Borrower of a Transfer, Borrower agrees to
acknowledge such Transfer, and to make any payments required hereunder to the
assignee or as directed by Lender. Borrower also agrees to confirm in writing
receipt of the notice of a Transfer as may be reasonably requested by the
applicable transferee and Borrower hereby waives and agrees not to assert
against any applicable transferee any defense, set-off, recoupment claim or
counterclaim which Borrower has or may at any time have against Lender for any
reason whatsoever.

 

 

4.     Term Loan and Remedies. If an Event of Default occurs during the
Installation Period, or if the last day of the Installation Period occurs prior
to the date on which the Term Loan is funded in full by Lender (any such
occurrence, a “Progress Payment Event of Default”), Lender, at its option, may:
(i) declare any or all of the Progress Payment Loans, Interim Interest, the
Liquidated Damages Fee (as defined below) and other amounts due hereunder to be
immediately due and payable, without demand or notice to Borrower; provided that
upon the occurrence of any Event of Default with respect to a bankruptcy,
receivership, assignment for the benefit of creditors, insolvency or other
similar proceeding involving Borrower or any Guarantor, any and all of the
Progress Payment Loans, Interim Interest, the Liquidated Damages Fee and other
amounts due hereunder shall automatically become immediately due and payable,
without any action by any person or entity, (ii) refuse to extend any further
credit to Borrower, (iii) terminate this Agreement immediately without notice,
(iv) with or without legal process, enter any premises where the Collateral (as
defined below) may be and take possession and/or remove the Collateral from such
premises, (v) sell the Collateral at public or private sale, in whole or in
part, and have the right to bid and purchase at such sale, (vi) lease or
otherwise dispose of all or part of the Collateral, applying proceeds therefrom
to the obligations then in default, and (vii) hold, appropriate, apply or
set-off any and all moneys, credits and indebtedness due from Lender or any of
Lender’s affiliates (including any direct or indirect parent, subsidiary or
sister entity) to Borrower. In addition to and without limiting Lender’s rights
under the Master Agreement and the other Debt Documents, at Lender’s option, the
occurrence of a Progress Payment Event of Default shall constitute an Event of
Default under the Master Agreement and upon such occurrence, Lender shall, among
other rights, have the right to refuse to enter into the Schedule. The
accelerated Progress Payment Loans, Interim Interest, the Liquidated Damages Fee
and other accelerated amounts due hereunder shall bear interest from the
occurrence of the Event of Default (both before and after any judgment) until
paid in full at a per annum rate equal to the Per Diem Interest Rate. Lender
shall have, in additions to the rights and remedies under this Agreement and the
other Debt Documents, all other rights and remedies provided to a secured
creditor under the Uniform Commercial Code and under other applicable law, all
of which rights and remedies shall be cumulative. Upon payment by Borrower of
all amounts owing under this Agreement following the occurrence and continuance
of a Progress Payment Event of Default, this Agreement shall be terminated and
of no force and effect with no further recourse to any party hereto as to such
Equipment that is not delivered and/or accepted. Upon receipt of such payments
by Lender, Lender shall release, without warranty or recourse, Lender’s security
interest in and to such Equipment. For purposes hereof, the "Liquidated Damages
Fee" shall be an amount equal to ten percent (10%) of the Progress Payment Loans
funded by Lender (but in no event exceeding any lawful maximum under applicable
law). If the Progress Payment Loans or any portion thereof are declared to be
due and payable or otherwise accelerated pursuant to this paragraph, Borrower
agrees to pay Lender the Liquidated Damages Fee upon demand therefor and agrees
that such fee constitutes liquidated damages and is not a penalty.

 

Borrower agrees to indemnify each of Lender and each other Secured Party Entity
and defend and hold each of Lender and each other Secured Party Entity harmless
from any costs, losses, expenses and/or liabilities, including without
limitation reasonable attorneys’ fees, that arise from or in any way relate to
this Agreement or the transactions contemplated hereby, the Supply Contract
and/or the Equipment. It is the intent of Lender and Borrower that (i) the
advance of Progress Payment Loans hereunder constitutes a financing on behalf
of, and/or a loan made to, Borrower by Lender, which amounts Borrower agrees to
repay to Lender in accordance with the terms hereof and (ii) upon the full
funding by Lender of the Term Loan and payment by Borrower of accrued and unpaid
Interim Interest, the aggregate amount of Progress Payment Loans made hereunder
shall be deemed to be part of, and refinanced by, the Term Loan advanced by
Lender pursuant to the Schedule, the related CSMA and the Note executed in
connection with such CSMA.

 

5.     Security Interest. Borrower hereby grants to Lender and the Secured Party
Entities a first priority security interest in all of Borrower’s right, title
and interest in and to the Supply Contract, the Equipment, together with all
additions, attachments, accessories and accessions thereto whether or not
furnished by Supplier of the Equipment, any and all substitutions, upgrades,
replacements or exchanges therefor, and any and all insurance and/or other
proceeds of the property in and against which a security interest is granted
hereunder (the “Collateral”). This security interest is given to secure the
prompt payment and performance of all Indebtedness, including, without
limitation, all debts, obligations and liabilities of any kind whatsoever of
Borrower to Lender and/or any Secured Party Entity, now existing or arising in
the future under this Agreement, the Master Agreement or any other Debt
Document, and any renewals, extensions and modifications of such debts,
obligations and liabilities. Borrower irrevocably authorizes Lender to file UCC
financing statements (“UCCs”), and other filings with respect to the Collateral
or any other collateral granted to Lender herein and all proper terminations of
the filings of other secured parties with respect to the Collateral, in such
form and substance as Lender, in its sole discretion, may determine. Borrower
acknowledges and agrees that Lender and the Secured Party Entities may perfect
the security interest hereunder directly or through any current or future
agents, representatives or bailees. Without Lender’s prior written consent,
Borrower agrees not to file any corrective or termination statements or partial
releases with respect to any UCCs filed by Lender pursuant to this Agreement
until all amounts outstanding hereunder (including, without limitation, Progress
Payment Loans) and all other Indebtedness have been paid in full. Lender and
Secured Party Entities may set off any amounts owed to Borrower and its
affiliates under this Agreement, the Master Agreement or any other Debt Document
against any amounts owed to Lender or Secured Party Entities by Borrower or any
of its affiliates. Borrower hereby appoints Lender its true and lawful attorney,
with full power of substitution, which power is coupled with Lender's interest
in the Collateral, to take such action as Lender may deem necessary to protect
and preserve its security interest in the Collateral, and waives, to the extent
permitted by applicable law, all of its right of notice, demand, dishonor,
marshalling of the Collateral, to be informed of the place and time of sale,
advertising, statutory method of foreclosure, to receive bonds or securities and
all rights of redemption. Borrower will not change its state of incorporation or
organization, its "location" for purposes of Section 9-307 of the Uniform
Commercial Code or its name as it appears in official filings in the state of
its incorporation or organization without giving Lender at least sixty (60)
days' prior written notice, and Borrower’s "location" for purposes of Section
9-307 of the Uniform Commercial Code is the state of its incorporation or
organization.

 

 
 

--------------------------------------------------------------------------------

 

  

6.     Jury Trial Waiver, Governing Law and Jurisdiction. THE PARTIES HERETO, TO
THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS
AGREEMENT, ANY OTHER DEBT DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED
HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING
WHETHER ARISING IN TORT, CONTRACT OR OTHERWISE. The laws of the state of
Connecticut shall govern all matters arising out of, in connection with or
relating to this Agreement including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without
limitation, any claims sounding in contract or tort law arising out of the
subject matter hereof and any determinations with respect to post-judgment
interest). Any legal action or proceeding with respect to this Agreement shall
be brought exclusively in the federal or state courts located in the state of
Connecticut, and, by execution and delivery of this Agreement, Borrower hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement or any other Debt Document shall limit the right of Lender to
commence any proceeding (legal or equitable) in the federal, state or other
courts of any other domestic or foreign jurisdiction to the extent Lender
determines that such action is necessary or appropriate to preserve, protect or
enforce its rights or remedies under this Agreement. Borrower hereby irrevocably
waives any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that it may now or hereafter have to the
bringing of any such action or proceeding in such jurisdictions.

 

7.     Miscellaneous. Time is of the essence of this Agreement. Lender’s failure
at any time to require strict performance by Borrower of any of the provisions
hereof shall not waive or diminish Lender’s right at any other time to demand
strict compliance with this Agreement. All notices required to be given
hereunder shall be given in accordance with the provisions of the Master
Agreement; provided that if GECC is not the Lender hereunder, any notices to
Lender shall be given to Lender in care of GECC. This Agreement and Debt
Documents to the extent relating hereto constitute the entire agreement of the
parties with respect to the subject matter hereof. No variation or modification
of this Agreement shall be valid unless in writing and signed by an authorized
representative of the parties hereto. Any provisions in this Agreement that are
in conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto. Any consent, approval or waiver
referenced in this Agreement or otherwise requested by Borrower with respect
thereto, shall be given or withheld in the sole discretion of Lender. This
Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed signature page of this Agreement or any
delivery contemplated hereby by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart thereof. Each of the
parties hereto intends to comply with any applicable law(s) governing the
regulation of interest. Accordingly, notwithstanding anything to the contrary
herein, in no event shall this Agreement require the payment or permit the
collection of interest or any amount in the nature of interest or fees in excess
of the maximum amount permitted by applicable law. If for any reason the amount
of any interest contracted for, charged or received hereunder shall exceed the
maximum amount of interest permitted by applicable law, then (i) any such excess
which may have been collected shall, at Lender’s option, be either applied to
amounts that are lawfully due and owing hereunder or refunded to Borrower, and
(ii) the effective rate of interest shall be automatically reduced to the
maximum lawful contract rate allowed under applicable law as now or hereafter
construed by a court of competent jurisdiction. Credit to Borrower’s account for
payments made hereunder may be delayed if payment is (i) not received at the
Lender’s payment address indicated in Lender’s invoice or other instructions
from Lender from time to time or (ii) not accompanied by Lender’s invoice
number. Preferred forms of payment include direct debit, wires, company checks
and certified checks. Payment in any other form may delay processing or be
returned to Borrower. Delayed credit may cause Borrower to incur a late payment
fee. All credits for payments of Borrower’s account for this Agreement are
subject to final payment by the institution on which the item of payment was
drawn. Without prejudice to any of the rights and remedies of Lender hereunder
or under any of the other Debt Documents, all written communication concerning
disputed amounts, including any check or other payment instrument that (i)
indicates that the written payment constitutes “payment in full” or is tendered
as full satisfaction of a disputed amount or (ii) is tendered with other
conditions or limitation must be mailed or delivered to Lender at the address
for billing inquiries and/or correspondence shown on the invoice or statement
and not to the payment address. Borrower and each of Borrower’s affiliates
authorize Lender to disclose information about Borrower and Borrower’s
affiliates that Lender may at any time possess to any Lender affiliate,
successor, assign and/or participant, whether such information was supplied by
Borrower to Lender or otherwise obtained by Lender. Borrower hereby acknowledges
that it has not received or relied on any legal, tax, financial or accounting
advice from GECC, Lender or any Secured Party Entity and that Borrower has had
the opportunity to seek advice from its own advisors and professionals in that
regard. 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

LENDER:

BORROWER:

   

General Electric Capital Corporation

Apio, Inc.

   

By:

   

By:

           

Name:

   

Name:

           

Title:

   

Title:

           

Date:

   

Date:

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF LOAN REQUEST

 

LOAN REQUEST NUMBER ______________

 

 

Loan Request Number _____________, dated as of ______________, to Progress
Payment Agreement, dated as of ___________________ (the “Progress Payment
Agreement”), among Apio, Inc. (“Borrower”) and General Electric Capital
Corporation, as lender (together with its successors and assigns, if any, in
such capacity, “Lender”). Capitalized terms used herein without definition shall
have the meaning set forth in, or incorporated by reference into, the Progress
Payment Agreement. This Loan Request is executed by Borrower for the benefit of
Lender.

 

Borrower hereby authorizes Lender to pay the Supplier(s) listed below the
amounts specified below for the Equipment identified below or to reimburse
Borrower for previous payments to such Supplier, all of which payments by Lender
shall constitute Progress Payment Loans made by Lender to Borrower under and
subject to the Progress Payment Agreement. Correct original invoices made out to
Borrower from each Supplier for such payments or reimbursements are attached
hereto and delivered to Lender. With respect to any Progress Payment Loan funded
to Borrower as reimbursement of amounts paid to a Supplier, proof of payment by
Borrower to the applicable Supplier of such amount is also attached.

 

Supplier and Address of Supplier

 

Equipment

Amount

Paid to Supplier or Reimbursed to Borrower

       

 

 

BORROWER HEREBY AGREES, REPRESENTS AND WARRANTS THAT:

 

1.     If applicable, Borrower has inspected the Equipment covered by this Loan
Request. The Equipment and products described herein comply with the
specifications and requirements under the applicable Supply Contracts and each
Supplier has satisfied any applicable conditions precedent for receipt of the
amounts specified herein.

 

2.     Borrower confirms that all of the terms and conditions of the Progress
Payment Agreement and the Master Agreement are hereby in full force and effect
in all respects and reaffirms its obligations thereunder.

 

3.     Total amount of Progress Payment Loans requested hereunder is:
$_______________ (the “Requested Amount”).

 

4.     The sum of (i) the Requested Amount and (ii) all Progress Payment Loans
funded prior to the date hereof equals $_______________, which does not exceed
the Maximum Amount.

 

BORROWER:

 

Apio, Inc.

 

By:

     

Name:

     

Title:

     

Date:

 

  

 

 
 

--------------------------------------------------------------------------------

 

   

4/13 Loan Request Loan to Loan

 

LOAN REQUEST NUMBER 9829819-002

 

Loan Request Number 9829819-002, dated as of _____________________________, to
Progress Payment Agreement, dated as of ___________________________ (the
“Progress Payment Agreement”), among Apio, Inc. (“Borrower”) and General
Electric Capital Corporation, as lender (together with its successors and
assigns, if any, in such capacity, “Lender”). Capitalized terms used herein
without definition shall have the meaning set forth in, or incorporated by
reference into, the Progress Payment Agreement. This Loan Request is executed by
Borrower for the benefit of Lender.

 

Borrower hereby authorizes Lender to pay the Supplier(s) listed below the
amounts specified below for the Equipment identified below or to reimburse
Borrower for previous payments to such Supplier, all of which payments by Lender
shall constitute Progress Payment Loans made by Lender to Borrower under and
subject to the Progress Payment Agreement. Correct original invoices made out to
Borrower from each Supplier for such payments or reimbursements are attached
hereto and delivered to Lender. With respect to any Progress Payment Loan funded
to Borrower as reimbursement of amounts paid to a Supplier, proof of payment by
Borrower to the applicable Supplier of such amount is also attached.

 

Supplier and Address of Supplier

 

 

Apio, Inc.

4575 West Main Street

Guadalupe, CA 93434

 

Equipment

 

See Annex A

Amount

 

$1,323,083.91

Paid to Supplier or

Reimbursed to Borrower

 

Reimbursed to Borrower

 

 

BORROWER HEREBY AGREES, REPRESENTS AND WARRANTS THAT:

 

1.     If applicable, Borrower has inspected the Equipment covered by this Loan
Request. The Equipment and products described herein comply with the
specifications and requirements under the applicable Supply Contracts and each
Supplier has satisfied any applicable conditions precedent for receipt of the
amounts specified herein.

 

2.     Borrower confirms that all of the terms and conditions of the Progress
Payment Agreement and the Master Agreement are hereby in full force and effect
in all respects and reaffirms its obligations thereunder.

 

3.     Total amount of Progress Payment Loans requested hereunder is:
$1,323,083.91 (the “Requested Amount”).

 

4.     The sum of (i) the Requested Amount and (ii) all Progress Payment Loans
funded prior to the date hereof equals $1,323,083.91, which does not exceed the
Maximum Amount.

 

 

 

BORROWER:

 

Apio, Inc.

 

By:

     

Name:

     

Title:

     

Date:

 

  

 

 
 

--------------------------------------------------------------------------------

 

 

September 16, 2015

 

 

Landec Corporation

3603 Haven Avenue

Menlo Park, CA 94025

 

RE: Reaffirmation of Continuing Obligations under Guaranty dated April 23, 2012

 

Ladies and Gentlemen:

 

General Electric Capital Corporation (together with its successors and assigns
if any, the “Financing Company”) is considering providing lease or (as the case
may be) loan financing on or about the date hereof (the “New Financing”) to
Apio, Inc. (“Customer”)

 

In connection with prior transactions with Customer, Landec Corporation
(“Guarantor”) executed a continuing Guaranty dated April 23, 2012 (the
“Guaranty”) in favor of Beneficiary (as defined in the Guaranty) pursuant to
which Guarantor guaranteed all of Customer’s Obligations (as defined in the
Guaranty) then and thereafter arising. Financing Company is a Beneficiary under
the Guaranty. Since this Guaranty is still in effect, it is our understanding
that Guarantor is also willing to guarantee the New Financing and all
obligations now and hereafter arising in connection therewith.

 

It should be clearly understood that Financing Company would not enter into or
advance the monies under the New Financing without the Guarantor’s guaranty of
such obligations. Financing Company will be relying upon Guarantor’s financial
status as reflected by existing financial statements and such financial
statements that Guarantor may deliver in the future to Financing Company as well
as the absolute and unconditional continuing obligations of Guarantor under the
Guaranty.

 

Please sign below and return the executed copy to our office. By your execution
and delivery of this letter you expressly acknowledge and agree that (i) the
Guaranty remains in full force and effect, effective for any existing
transactions and effective with respect to the New Financing currently
contemplated and all obligations now and hereafter arising in connection
therewith, (ii) the term “Obligations” as used in the Guaranty includes all of
Customer’s present and future obligations and liabilities to Financing Company
under any and all agreements, notes, leases, schedules, instruments and other
documents now and hereafter executed in connection with the New Financing and
(iii) the term Transaction Documents as used in the Guaranty includes any and
all agreements, notes, leases, schedules, instruments and other documents now
and hereafter executed in connection with the New Financing.

 

Notwithstanding the execution of this letter, the terms and conditions of the
Guaranty remain in full force and effect and unmodified.

 

Should you have any questions on this matter, please do not hesitate to contact
us for clarification.

 

General Electric Capital Corporation

 

By:

 

Name:

 

Title:

     

 

THE UNDERSIGNED HEREBY AGREES THAT THE UNDERSIGNED HAS READ THE GUARANTY AND
THIS LETTER AND UNDERSTANDS ALL OF THE TERMS AND CONDITIONS, AND ACKNOWLEDGES
THE UNDERSIGNED’S AGREEMENT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
LETTER.

 

Landec Corporation

as Guarantor

By: ____________________________

Name: ____________________________

Title: ____________________________

Date: ____________________________

Attest: _________________________

 